Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is an electro-optic display comprising, in order: a light-transmissive layer of conductive material; a layer of bistable electro-optic medium; a layer of light-shielding material; a plurality of pixel electrodes; a layer of photoconductive material; and one or more light emitters. In one exemplary embodiment, the layer of photoconductive material is adapted to bridge a gap between an address line and at least one of the pixel electrodes when the photoconductive material is in a low impedance state. In another, non-exclusive embodiment, the electro-optic display further comprises a second electrode layer between the layer of photoconductive material and the one or more light emitters and a driver adapted to apply voltage between the light-transmissive layer of conductive material and the second electrode layer.
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a method of driving an electro-optic display including, inter alia, 
applying voltage between a light-transmissive layer of conductive material and one or more of a plurality of electrodes, wherein a layer of bistable electro-optic medium is disposed between the light-transmissive layer of conductive material and the one or more of a plurality of electrodes; and 
simultaneously emitting light from a light emitter of one or more light emitters onto at least a portion of a layer of photoconductive material that is disposed adjacent to the plurality of electrodes, 
wherein the plurality of electrodes are addressed with an address line and the layer of photoconductive material is adapted to bridge a gap between the address line and at least one of the electrodes when the photoconductive material is in a low impedance state, of claim 1 (fig. 3A and 3B).
Gates et al. (US 2003/0076573) teaches a display overlay that includes a contrast media layer and a photoconductive layer disposed between two electrodes. Light from an emissive display strikes the photoconductive layer and lowers the impedance of the photoconductive layer at the point at which the light is incident. Voltage applied to the electrodes creates an electric field that addresses the contrast media layer in locations of reduced impedance (fig. 1).  However, Gates is silent regarding the layer of photoconductive material between the address line and at least one of the electrodes that bridges the gap when the photoconductive material is in a low impedance state, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/Primary Examiner, Art Unit 2628